         Case 1:20-cv-03710-PAE Document 73 Filed 04/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GLENN A. PRATT,

                              Plaintiff and Counterclaim-              20 Civ. 3710 (PAE)
                              Defendant,
                                                                             ORDER
                        -v-

 ATALIAN GLOBAL SERVICES INC.,
 and ATALIAN US NEW ENGLAND, LLC,

                              Defendants and Counterclaim-
                              Plaintiffs.


PAUL A. ENGELMAYER, District Judge:

       On April 2, 2021, the Court issued an order resolving several discovery disputes and,

given the impending close of fact discovery, directing that “the outstanding process of document

review and production be complete by the close of business on Friday, April 9, 2021.” Dkt. 69

(“Order”) at 2. On April 12, 2021, the Court received a letter from Glenn A. Pratt (“Pratt”), and

has since received a request to respond via phone from defendants. Dkt. 72. Pratt’s letter states

that, as of April 12, 2021, defendants had failed produce any additional documents, including those

specifically required by the Court’s Order, ostensibly on the basis that the April 9 deadline did

not apply to them. See id. at 1; Order at 7–9.

       To be clear, April 9, 2021 was the deadline for document productions for all parties.

That deadline could not reasonably have been misunderstood by defendants, who are now ordered

to finish their document production by tomorrow, April 14, 2021, at 5:00 p.m.

       SO ORDERED.
        Case 1:20-cv-03710-PAE Document 73 Filed 04/13/21 Page 2 of 2




                                              PaJA.�
                                          __________________________________
                                                PAUL A. ENGELMAYER
                                                United States District Judge
Dated: April 13, 2021
       New York, New York




                                      2
